Citation Nr: 1816918	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for flat feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager.  


REMAND

The Veteran was granted service connection for flat feet and assigned a noncompensable (0%) disability rating in the November 2013 rating decision on appeal.  He seeks an increased rating on the basis that the symptomatology associated with this service-connected condition has worsened since his last VA examination.    

The last VA examination provided to the Veteran associated with his service-connected flat feet condition took place in July 2013.  Given the Veteran's BVA hearing testimony that he feels his service-connected disability has worsened, his request for a new VA examination, and the length of time it has been since he was last afforded a VA examination in relation to his flat feet, the Board feels that a remand of this appeal is warranted.  

In making this determination, the Board notes for the record that the Veteran has also been diagnosed with gout.  He is not service-connected for this condition.  As such, to the extent possible, the medical professional who examines the Veteran should attempt to differentiate foot symptomatology caused by the Veteran's service-connected flat feet and those caused by his nonservice-connected gout.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding medical records related to treatment of the Veteran's service-connected flat foot disability from the VA Medical Center in Houston, Texas.   

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service-connected flat feet disability.  

(a)  In doing so, the VA medical examiner should be asked to familiarize himself/herself with the medical symptomatology reported by the Veteran during his November 2017 BVA hearing, in addition to any symptoms discussed during his VA examination.  

Thereafter, the examiner should be asked to provide a medical opinion, to the extent possible, differentiating the Veteran's symptoms caused by his service-connected flat feet and symptoms caused by his nonservice-connected gout.  

A rationale should accompany any medical opinion that is provided.  

(b)  In formulating the requested medical opinion, the examiner should be instructed to consider all evidence of record, to specifically include any evidence provided by the Veteran in regards to his experiencing periods of "flare-ups" of his service-connected flat feet.  See BVA hearing transcript, pgs. 8-9.  

The examiner should, if feasible, then estimate any additional functional loss believed to be the result of flare-ups "in terms of the degree of additional range-of-motion loss . . . during flare-ups."  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

(c)  If, after reviewing all the procurable medical evidence, the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should explain that conclusion. 

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




